185 F.3d 978 (9th Cir. 1999)
LOCAL 159, 342, 343 & 444; LOCAL 343 UNITED ASSOC. JOURNEYMEN & APPRENTICE TRAINING TRUST FD; LOCAL 343 UNITED ASSOC.OF PLUMBING, Plaintiffs-Appellees and Cross-Appellants,v.NOR-CAL PLUMBING, INC.; NORTH BAY PLUMBING, INC.; ELMAR LEE PETTIT, a.k.a. ELMER LEE PETTIT; AUDREY JEAN PETTIT, Defendants-Appellants and Cross-Appellees.
Nos. 96-16172
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted January 11, 1999Submission Deferred January 12, 1999Re-Submitted February 10, 1999Decided July 27, 1999

[Copyrighted Material Omitted]
Patrick W. Jordan, Jeffer, Mangels, Butler & Marmaro, San Francisco, California, for the defendants-appellants and cross- appellees Nor-Cal Plumbing, Inc., and Elmar Lee Pettit.
Henry F. Telfeian,  Berkeley, California, for the defendants-appellants and cross-appellees North Bay Plumbing, Inc., and Audrey Jean Pettit.
John J. Davis, Jr., McCarthy, Johnson & Miller, San Fran-cisco, California, for the plaintiffs-appellees and cross- appellants.
Appeals from the United States District Court for the Northern District of California Susan Y. Illston, District Judge, Presiding. D.C. No. CV 87-02365 SYI.
Before: Charles Wiggins, A. Wallace Tashima, and Barry G. Silverman, Circuit Judges.
OPINION
TASHIMA, Circuit Judge:


1
Nor-Cal Plumbing, Inc. ("Nor-Cal"), a plumbing contracting business, was a signatory to a collective bargaining agreement ("CBA") with Local 343 of the United Association of  Journeymen and Apprentices of the Plumbing and Pipefitting  Industry (the "Union"). The CBA incorporated a Trust Agreement obligating Nor-Cal to make pension and welfare benefit  contributions to employee benefit plans (the "Trust Funds")1 based on the number of hours worked by Nor-Cal's employees.


2
The owner and manager of Nor-Cal, Elmar Pettit, began  "double-breasting" when he opened a non-union plumbing  business, North Bay Plumbing, Inc. ("North Bay"), while still  maintaining Nor-Cal, which was unionized. He started transferring work from Nor-Cal to North Bay, until Nor-Cal finally  stopped bidding on jobs altogether and shut down its operations in 1987.


3
The Trust Funds sued Nor-Cal, North Bay, Pettit and his  wife Audrey Pettit (collectively the "Employers"), on the theory that the CBA covered North Bay employees because  North Bay was the alter ego of Nor-Cal. The suit primarily  sought to recover contributions for hours worked by North  Bay employees. A jury found that Nor-Cal and North Bay  were alter egos and pierced the corporate veil as to Elmar Pettit, but not his wife. We must decide whether ERISA or  LMRA provided subject matter jurisdiction over the action  brought by the Trust Funds. We have appellate jurisdiction  under 28 U.S.C. S 1291, and we affirm on the ground that  jurisdiction over the suit existed under LMRA.2

I.

4
The Trust Funds initially brought suit against the Employers in 1987, claimingthat Nor-Cal and North Bay were alter egos and a single employer; therefore, that contributions were  owed under the Trust Agreement to the Trust Funds for work  done by North Bay employees. The Trust Funds also sought  to hold the Pettits individually liable for the unpaid contributions. In 1992, the district court granted summary judgment in  favor of the Trust Funds. It found that North Bay was the alter  ego of Nor-Cal and that Nor-Cal and North Bay had breached  the CBA by failing to observe its terms and conditions of  employment with respect to North Bay employees. The district court also entered judgment against the Pettits in their  individual capacities under a veil-piercing theory. See UA  Local No. 343 of the United Ass'n of Journeymen v. Nor-Cal  Plumbing, Inc., 797 F. Supp. 767 (N.D. Cal. 1992).


5
On appeal, we reversed in part the district court's summary  judgment ruling. See UA Local 343 of the United Ass'n of  Journeymen v. Nor-Cal Plumbing, Inc., 48 F.3d 1465 (9th  Cir.), cert. denied, 516 U.S. 912 (1995) ("UA Local 343 I").  We remanded the alter ego claim for trial because genuine  issues of material fact remained as to whether Pettit had the intent to use North Bay in a sham effort to avoid Nor-Cal's  CBA obligations. See id. at 1473-74. Similarly, we found that  issues of fact remained on the request to pierce the corporate  shell. See id. at 1475-76.


6
After a seven-week trial, a jury found that Nor-Cal and  North Bay were indeed alter egos and that North Bay was  therefore bound by the terms of the Trust Agreement. It also  found Nor-Cal and North Bay liable for fraud. Finally, it  determined that Pettit, but not his wife, should be held individually liable on a veil-piercing theory. It awarded compensatory damages in the amount of $1,812,897.60. The district  court entered judgment on the verdict on April 15, 1996, and  on May 21, 1996, entered an order denying the Employers'  motion for judgment as a matter of law and for a new trial.  Both sides now appeal.

II.

7
Whether subject matter jurisdiction exists is a question of  law reviewed de novo. See Galt G/S v. JSS Scandinavia, 142  F.3d 1150, 1153 (9th Cir. 1998). The district court's interpretation of a statute is also reviewed de novo. See United States  v. Mack, 164 F.3d 467, 471 (9th Cir. 1999). The district  court's finding that a party is a "fiduciary" under ERISA is a  factual conclusion reviewed for clear error. See Steen v. John  Hancock Mut. Life Ins. Co., 106 F.3d 904, 913-14 (9th Cir.  1997).

III.
A. Jurisdiction under ERISA

8
Section 502(e) of ERISA grants exclusive jurisdiction to  the district courts to hear "civil actions under this subchapter  brought by the Secretary [of Labor] or by a participant, beneficiary, [or] fiduciary." 29 U.S.C. S 1132(e)(1). Similarly,  S 502(a)(3) provides that "a participant, beneficiary, or  fiduciary" has standing to enforce any ERISA provisions.  S 1132(a)(3)(ii). Therefore, "a federal court has no jurisdiction to hear a civil action under ERISA that is brought by a  person who is not a `participant, beneficiary, or fiduciary.' "  Harris v. Provident Life & Accident Ins. Co., 26 F.3d 930,  933 (9th Cir. 1994); see Franchise Tax Bd. v. Construction  Laborers Vacation Trust, 463 U.S. 1, 27 (1983).


9
The Employers contend that the district court improperly  exercised jurisdiction under ERISA because the Trust Funds  are neither a participant, beneficiary, nor fiduciary of an  ERISA plan.3 The Trust Funds assert that they are indeed  "fiduciaries" under ERISA.


10
ERISA "defines `fiduciary' not in terms of formal trusteeship, but in functional terms of control and authority over  the plan." Mertens v. Hewitt Assocs., 508 U.S. 248, 262  (1993) (emphasis in original).


11
[A] person is a fiduciary with respect to a plan [governed by ERISA] to the extent (i) he exercises any discretionary authority or discretionary control respecting management of such plan or exercises any authority or control respecting management or disposition of its assets, . . . or (iii) he has any discretionary authority or discretionary responsibility in the administration of such plan.


12
29 U.S.C. S 1002(21)(A); see Credit Managers Ass'n v. Kennesaw Life & Accident Ins. Co., 809 F.2d 617, 625-26 (9th  Cir. 1987) ("An ERISA fiduciary includes anyone who exercises discretionary authority over the plan's management,  anyone who exercises authority over the management of its  assets, and anyone having discretionary authority or responsibility in the plan's administration.").


13
In providing that "a person is a fiduciary with respect to a plan," the statute suggests that the "person" and the  "plan" must be separate entities. 29 U.S.C.S 1002(21)(A).  ERISA includes a "trust" in its definition of "persons," see 29  U.S.C. S 1002(9), and thus a trust fund could qualify as a  fiduciary of a separate ERISA plan so long as it exercises discretionary authority over the management or administration of  the plan or its assets. See Penn Cent. Corp. v. Western Conference of Teamsters Pension Trust Fund, 75 F.3d 529, 532  (9th Cir. 1996) (finding that pension trust fund, as sponsor of  multiemployer pension plan, administered plan); Credit Managers Ass'n, 809 F.2d at 625-26 (finding that master trust  could be fiduciary to several individual employer ERISA  plans because it collected and disposed of plan premiums and  arranged for payment of claims); U.S. Steel Mining Co. v.  District 17, UMW, 897 F.2d 149, 152 (4th Cir. 1990) (holding  that "[a]s the plan administrator, the [pension] fund is clearly  a fiduciary"). We therefore disagree with the Second Circuit's  contrary dicta that it is "difficult to imagine a situation in  which a fund could fulfill" the role of a fiduciary and thus  bring an ERISA suit in its own name. Pressroom Unions Printers League Income Sec. Fund v. Continental Assurance  Co., 700 F.2d 889, 893 n.8 (2d Cir. 1983).


14
While there are cases where the facts reveal that a fund  serves as a fiduciary to a pension plan that constitutes a separate entity, we do not confront such a situation here. The Trust  Funds assert that they have fiduciary responsibility over separate ERISA plans, but the record does not reflect that the  Trust Funds and the plans are distinct entities. The Trust Agreement and even the Trust Funds' complaint treat them as  one and the same. We conclude that, in the instant case, the  Trust Funds are the ERISA plans themselves. See 29 U.S.C.  S 1002(1), (2) (providing that employee benefit plan governed  by ERISA can be a "fund"). As such, they cannot be ERISA  fiduciaries with respect to the plans.


15
We recognize that a few of our decisions have treated trust  funds as proper plaintiffs under ERISA without setting forth  the facts establishing that the trust funds are "fiduciaries" with  respect to distinct ERISA plans. See, e.g., Pension Trust Fund  for Operating Eng'rs v. Triple A Mach. Shop, Inc. , 942 F.2d  1457, 1461 (9th Cir. 1991) (permitting ERISA action by trust  fund against employer for failure to report timely and accurate  pension fund contributions); Brick Masons Pension Trust v.  Industrial Fence & Supply, Inc., 839 F.2d 1333, 1335 (9th  Cir. 1988) (trust funds allowed to bring ERISA suit for contributions from employer's alter ego); Operating Eng'rs Pension Trust v. Cecil Backhoe Serv., Inc., 795 F.2d 1501, 1503  (9th Cir. 1986) (trust fund permitted to bring ERISA action to  recover deficient contributions from employer); Laborers  Health & Welfare Trust Fund v. Kaufman & Broad, Inc. , 707  F.2d 412, 415-16 (9th Cir. 1983) (treating suit brought by  pension trust funds as suit brought by fiduciaries of trust  funds). In none of these cases, however, was the issue of the  trust funds' standing under ERISA raised. Accordingly, these  decisions do not establish any general rule that trust funds  have standing as fiduciaries. See Leisnoi, Inc. v. United States,  170 F.3d 1188, 1192 n.7 (9th Cir. 1999) (holding that court's  silent exercise of jurisdiction does not create binding prece- dent).


16
We have previously held that an ERISA plan itself does not  have standing to sue under S 502(a) of ERISA because it is  not a plan participant, beneficiary or fiduciary.4 See Steen,  106 F.3d at 917. The Trust Funds urge and adopt the Sixth  Circuit's approach to suits brought by plans under ERISA.  See Saramar Aluminum Co. v. Pension Plan for Employees of  the Aluminum Indus. and Allied Indus., 782 F.2d 577, 581  (6th Cir. 1986). In Saramar, the Sixth Circuit concluded that  "[t]he Plan, as the party before the court, necessarily includes  those who must act for the Plan to administer it and to effectuate its policies." Id. Because the Plan's administrators had discretionary control over the Plan, the court determined that  "the Plan as a party, then, comes under the ERISA definition  of a `fiduciary.' " Id. See also Louisiana Bricklayers &  Trowel Trades Pension Fund & Welfare Fund v. Alfred Miller  Gen. Masonry Contracting Co., 157 F.3d 404, 406 n.3 (5th  Cir. 1998) (treating ERISA action brought by benefit plan as  action brought by plan's trustees). Under Steen , 106 F.3d at  917, however, we are not free to follow the Sixth Circuit and  we decline to do so.5


17
We conclude that the Trust Funds, as ERISA plans, are  not fiduciaries entitled to sue under ERISA.6 Accordingly,  subject matter does not exist under ERISA over this action  brought by the Trust Funds.

B. Jurisdiction under LMRA

18
Although ERISA does not provide a source of jurisdiction, S 301 of LMRA, 29 U.S.C. S 185, does confer subject  matter jurisdiction over the Trust Funds' action. Jurisdiction  under S 301 extends to all "[s]uits for violation of contracts  between an employer and a labor organization representing  employees in an industry affecting commerce . . . . " 29 U.S.C.  S 185; see Textron Lycoming Reciprocating Engine Div.,  AVCO Corp. v. UAW, 118 S. Ct. 1626, 1629 (1998). This  grant of jurisdiction covers actions to recover fringe benefits  stemming from collective bargaining agreements. See, e.g.,  Laborers Clean-Up Contract Admin. Trust Fund v. Uriarte  Clean-Up Serv., Inc., 736 F.2d 516, 518 (9th Cir. 1984). Section 301 does not limit the parties who may bring suit so long  as the object of the suit is the enforcement of rights guaranteed by an agreement between an employer and a labor organization. See Smith v. Evening News Ass'n, 371 U.S. 195, 200  (1962); Associated Builders & Contractors, Inc. v. Local 302  IBEW, 109 F.3d 1353, 1357 n.6 (9th Cir. 1997).


19
The Employers assert that S 301 jurisdiction extends  only as far as ERISA jurisdiction. This argument fails because the Supreme Court has recognized that jurisdiction under  LMRA may be broader than under ERISA. See Franchise Tax  Bd., 463 U.S. at 25 & n.28 (reading ERISA's standing and  jurisdictional provisions narrowly while noting that the Court  had "not taken a restrictive view of who may sue under  S 301") (emphasis in original).


20
The Trust Agreement in this case is part of the CBA  between the Union and Nor-Cal. The Trust Funds' suit was  brought to enforce Nor-Cal's obligations under the Trust  Agreement to contribute pension and welfare benefits to the  Trust Funds. The fact that the Trust Funds were not a signatory to the CBA is inconsequential, given the object of the  lawsuit.


21
The Employers contend, however, that the Trust Funds  are improper plaintiffs under S 301 and that the suit should  have been brought by their Board of Trustees.7 The fact that  the Trust Funds are ERISA plans fatally undermines this  argument. Section 502(d)(1) of ERISA bestows on ERISA  plans the status of entities capable of bringing suit in any context in which the district court's exercise of subject matter  jurisdiction is otherwise appropriate. See 29 U.S.C.  S 1132(d)(1); Pressroom Unions, 700 F.2d at 893 (finding  that "if a fund . . . wished to pursue a state law contract claim,  S 1132(d)(1) would allow the fund to bring such an action its  own name"). Therefore, the Trust Funds, as ERISA plans, are  proper plaintiffs in this suit, and the action comes within the  jurisdictional ambit of S 301.8


22
C. Jurisdiction Over Claim to Pierce the Corporate Veil


23
The Employers contend that LMRA does not provide a source of jurisdiction over the Trust Funds' attempt to pierce  the corporate veil with respect to the Pettits.9 We disagree.


24
We have previously considered requests to pierce the  corporate veil in the context of LMRA suits to recover unpaid  contributions and have developed a substantial body of federal common law regarding veil-piercing in this context. See  Laborers Clean-Up Contract Admin. Trust Fund, 736 F.2d at  523-25; Audit Serv., Inc. v. Rolfson, 641 F.2d 757, 764 (9th  Cir. 1981); Seymour v. Hull & Moreland Eng'g, 605 F.2d  1105, 1111 (9th Cir. 1979). A request to pierce the corporate  veil is only a means of imposing liability for an underlying  cause of action and is not a cause of action in and of itself.  Cf. Peacock v. Thomas, 516 U.S. 349, 354 (1996) (holding  that "[p]iercing the corporate veil is not itself an independent  ERISA cause of action, but rather is a means of imposing liability on an underlying cause of action") (internal quotation  omitted).


25
In UA Local 343 I, we noted that "[t]he veil-piercing  doctrine does not come into play in this case unless and until  [the Trust Funds] establish their right to a money judgment  against Nor-Cal and North Bay under the alter ego doctrine  . . . [T]he traditional rules on piercing the corporate shell at  most affect the quality of a labor organization's remedy if it  finds itself with a judgment against an insolvent corporate  shell." 48 F.3d at 1476. In other words, whether the veil could  be pierced as to Pettit hinged completely on the jury's determination of the Trust Funds' claim seeking enforcement of  the Trust Agreement. The request to pierce the corporate shell is encompassed within LMRA's jurisdiction because it merely  concerns the remedy attached to a breach of contract claim  governed by LMRA.

IV.

26
The district court erred in concluding that it had jurisdiction  over the Trust Funds' lawsuit under ERISA, because the Trust  Funds were not "fiduciaries." The district court, however, did  properly exercise jurisdiction over the action, including the  request to pierce the corporate veil as to the Pettits, under  LMRA.


27
Accordingly, the judgment of the district court is  AFFIRMED.



Notes:


1
 The Trust Funds are funds established under S 302 of the Labor Management Relations Act ("LMRA"), 29 U.S.C.S 186, and in addition are  pension and welfare benefit plans governed by S 3 of the Employee  Retirement Income Security Act ("ERISA"), 29 U.S.C. S 1002.


2
 In a separate, unpublished disposition filed concurrently herewith, we  deal with the myriad of remaining issues appealed by the parties.


3
 The Employers raised this argument for the first time in their post-trial  motion for judgment as a matter of law. We consider the argument because a challenge to federal subject matter jurisdiction cannot be waived  and may be raised at any time. See Quarty v. United States, 170 F.3d 961,  973 n.7 (9th Cir. 1999).


4
 Section 502(d)(1) of ERISA provides that "[a]n employee benefit plan  may sue or be sued under this subchapter as an entity." 29 U.S.C.  S 1132(d)(1). This provision does not itself establish federal jurisdiction  over actions brought under ERISA by pension plans. Section 502(d)(1)  serves only to ensure that pension plans are treated as entities capable of  suing and being sued in circumstances where the court can properly exercise jurisdiction. See Pressroom Unions, 700 F.2d at 893 (ERISA's provision "[a]ffording plans the power to sue does not, however, imply that  they may bring actions under ERISA; it merely authorizes suits to be  brought by funds in other situations where there would properly be  jurisdiction.").
The Trust Funds imply that S 515 of ERISA, 29 U.S.C. S 1145, also  confers jurisdiction over suits brought by trust funds. Section 515, however, merely creates a cause of action under ERISA for proceeding against  an employer who is delinquent in making contributions to a plan. It does  not create a separate basis for jurisdiction, but rather is subject to the jurisdictional restrictions in S 502(e)(1). See Greenblatt v. Delta Plumbing &  Heating Corp., 68 F.3d 561, 568 (2d Cir. 1995) ("Section 515 does not by  itself confer jurisdiction; it is simply a substantive requirement that an  employer make contributions to a multi-employer ERISA plan . . . ." ).


5
 A rule treating plans as incorporating their fiduciaries for purposes of  subject matter jurisdiction and standing might also raise some unintended  and undesirable consequences. For example, permitting a plan to bring suit as a fiduciary could cause statute of limitations problems. Under ERISA,  the running of the statute of limitations does not commence until the plaintiff gains actual knowledge of the breach or violation, unless more than six  years has passed since the breach or violation has occurred. See 29 U.S.C.  S 1113. If the plan itself is the plaintiff, whose knowledge would trigger  the statute? See Landwehr v. DuPree, 72 F.3d 726, 732 (9th Cir. 1995)  (finding that "limitations period begins to run on the date that the person  bringing suit learns of the breach or violation" rather than from first date  that plan, through any of its agents, learned of breach because under latter  interpretation, if fiduciary of plan breached his ERISA duties, statute  would start to run on first day that fiduciary knew of breach, defeating  purpose of tolling provision).


6
 In Corder v. Howard Johnson & Co., 53 F.3d 225, 229-30 (9th Cir.  1995), we noted that we have sometimes applied S 502(g)(1) of ERISA,  which provides that attorney's fees may be awarded when an action is  brought by a participant, beneficiary, or fiduciary or an ERISA plan, to situations in which the action was brought by a plan itself against an  employer for unpaid contributions. In searching for a rationale for allowing fees to a clearly unenumerated party under S 502(g)(1), we noted that  "[p]erhaps the courts have presumed that a plan suing an employer for  ERISA contributions is acting as an ERISA fiduciary. " Id. at 230 n.4. We  concluded that these cases had seemingly carved out an exception permitting attorney's fees awards in situations in which multi-employer benefit  plans had sued their employers for non-payment of ERISA contributions  and lost. See id. at 230. This weakly supported de facto exception to  ERISA's strict standing rules is an insufficient basis for adoption of a rule  which would presume that plans are acting as fiduciaries when they bring  suit under ERISA for unpaid employer contributions.


7
 The Employers contend that we should defer to the legal principle  employed by most states that a trustee must bring suit on behalf of a trust.  "State law may be resorted to . . . only if it effectuates the policy which  underlies federal labor legislation." Seymour v. Hull & Moreland Eng'g,  605 F.2d 1105, 1109 (9th Cir. 1979). This state law preference does not  compliment federal labor policy: the Supreme Court has interpreted S 301  as not limiting the parties who may bring suit in order to further the policy  that all suits regarding collective bargaining agreements be decided under  a uniform body of federal substantive law. See Smith, 371 U.S. at 200-01.


8
 The Trust Funds alleged only one cause of action that falls only under  ERISA and not LMRA: their claim that the Pettits should be personally  liable for causing Nor-Cal and North Bay to violateS 515 of ERISA, 29  U.S.C. S 1145. The district court dismissed this claim for failure to state  a claim under ERISA, and the Trust Funds appeal this dismissal. We now  affirm the dismissal on the ground that there is no jurisdiction to support  this claim that is wholly derivative of Nor-Cal and North Bay's liability  under ERISA S 515. See Granite State Ins. Co. v. Smart Modular Techs.,  Inc, 76 F.3d 1023, 1026 (9th Cir. 1996) (finding that we may affirm the  district court's judgment on any ground supported by the record).


9
 The jury found only Pettit, and not his wife, individually liable.